Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

This action is response to application filed on 03/20/2020. Claims 1-20 are pending.
Acknowledgment is made of applicant's amendments to the drawing filed on 04/07/2020. 

                                     Claim objection
3. Claim 9 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the route path” in the claim.  It recommends changing “the route path” to “the communication path” to overcome current issue. An appropriate correction is required.

                    Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4. Claim 16 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. An appropriate correction is request.
                                            Reasons for allowance

 	5. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
6. The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 1, maintaining, by a Software-Defined-Networking (SDN) controller associated with a field area network, a geographic location table including one or more mappings between geographic locations of nodes of the field area network and respective transmission power capabilities of individual ones of the nodes; receiving, at the SDN controller, a destination advertisement object from a node of the nodes in the field area network, the destination advertisement object including an indication of a geographic location of the node and a transmission power capability of the node; and generating, by the SDN controller and based at least in part on the geographic location and the transmission power capability of the node, a geographic location topology of the field area network, the geographic location topology being indicative of communication paths through the field area network based at least in part on geographic locations of the nodes and transmission power capabilities of the nodes as claimed.  Rather, Karaoguz simply teaches constructing a routing table with ranked routes based Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). 
7.The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 8, determining, by a node of a field area network, a geographic location of the node; determining, by the node, a transmission power of the node, the transmission power indicating a transmission range of the node; generating, by the node, a destination advertisement object including an indication of the geographic location of the node and the transmission power of the node; and sending, to a Software-Defined-Networking (SDN) controller associated with the field area network, the destination advertisement object as claimed.  Rather, Karaoguz simply teaches constructing a routing table with ranked routes based Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). 
8. The prior art of record (in particular, U.S. 8189561 to Karaoguz et al. (hereinafter "Karaoguz'561")) does not disclose, with respect to claim 15, generating, by a Software-Defined-Networking (SDN) controller, a geographic location topology of a field area network based at least in part on a geographic location table indicating geographic locations of nodes of the field area network and respective transmission power capabilities of individual ones of the nodes, the geographic location topology being indicative of communication paths through the field area network; receiving, at the SDN controller and from a first node of the field area network, a query requesting a communication path from the first node to a second node of the field area network; determining, by the   Rather, Karaoguz simply teaches constructing a routing table with ranked routes based on amount of power that is required for routing the data via each of the plurality of routes (see Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Karaoguz teaches receiving utilize information regarding power consumption of one or more network nodes when making routing decisions. The information regarding power consumption may comprises how much power a network node would consume for communication at specified bandwidth/at certain time (Karaoguz column 4, lines 49-64), selecting routes that require least power consumption for communicating between communication devices. The communication path may be determined based on power consumption criteria of data pending transmission and power consumption characteristics of network nodes along the communication path (Karaoguz column 3, lines 6-32, 62-63; column 4, lines 28-42; column 5, lines 7-15). Accordingly, claims 1-8, 10-15, 17-20 are allowed.
9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

				Conclusions

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452